DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a judging portion” and “a raising amount setting portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5 and 6, “a cooperative control [] is executed” is unclear in that it is unclear what structure(s) or means execute(s) this cooperative control in the vehicle brake device (e.g., applicant is apparently claiming, outside of a means clause, a “pure function[]” disembodied from an indication of any [e.g., corresponding] structure for executing it, in contravention to 35 U.S.C. 112(f) [1]).  It is similarly unclear what structure or means executes the “switching processing” in line 8, and also the “raising processing” in line 10 (and in lines 19 and 20).
In claim 1, lines 11 and 12, “a time of starting the pressure increasing of the operating fluid” is indefinite and unclear, because it is unclear what “the pressure increasing” as a particular act is or might be referring to in the claim, and consequently, what any time of starting the pressure increasing would be.  Here, the examiner notes that the claim previously states that the raising processing is apparently performed “in order to suppress a response delay of pressure increasing of an operating fluid”, e.g., as an intended function/result.  However, the claim does not previously require that any such pressure increasing in fact occurs, making it unclear what is meant by, “a time of starting the pressure increasing”, and even what the “starting of” such pressure increasing might be, or how such “starting” might be defined.
In claim 4, line 4, “a dropping ratio [of the required braking force]” is unclear, e.g., with the specification apparently referring to no “dropping ratio”.  Explanation is requested.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okano (Japan, 2010-167971; EPO machine translation attached) in view of Okano et al. (2010/0270854; cited by applicant2).
Okano (JP, ‘971) reveals:
per claim 1, a vehicle brake device [e.g., FIG. 1] comprising:
a regeneration brake device  [e.g., the regeneration device 1320 including the drive motor 1321] which generates a regeneration braking force; and
a hydraulic pressure brake device [e.g., the HV brake unit 20 including the power hydraulic pressure source 30] which generates a hydraulic pressure braking force, wherein
a cooperative control [e.g., as illustrated in FIGS. 2 to 8] between the regeneration brake device and the hydraulic pressure brake device is executed so that a sum of the regeneration braking force and the hydraulic pressure braking force follows a required braking force [e.g., as shown by the constant braking force in FIG. 2(b)[3]] and wherein in a switching processing in which at least a portion of the regeneration braking force is gradually switched over [e.g., between times T1b and t4b in FIG. 2(b)] to the hydraulic pressure braking force, in order to suppress a response delay of pressure increasing of an operating fluid [e.g., claim 1 in Okano (JP, ‘971)], a raising processing is executed for raising a target hydraulic pressure of the operating fluid at a time of starting the pressure increasing of the operating fluid by a predetermined raising amount [e.g., at a time T1b in FIG. 2(b)], the vehicle brake device further comprising:
a judging portion [e.g., in the brake ECU 70] which judges whether or not the required braking force or a deceleration is dropping in the cooperative control [e.g., that determines whether the target hydraulic gradient is relatively large or small (paragraph [0019]), wherein when the target hydraulic gradient is small, this means that the depression of the brake pedal is typically [being] reduced, while when the gradient is large, this means the brake pedal is typically in a state of being stepped on more and more (paragraph [0136]), with the examiner understanding the that the target hydraulic gradient is determined in accordance with a depression depth of the brake pedal (e.g., paragraphs [0074], [0099], [0107], etc.), and that the driver typically releases pedal depression immediately before the vehicle stops (paragraph [0099])]; and
a raising amount setting portion [e.g., in the brake ECU 70] which sets a second predetermined pressure [e.g., as the magnitude of pressure P32 – P31 in FIG. 3; and/or as the magnitude of the pressure decrease P32 – P33 in FIG. 3] which is smaller than a first predetermined pressure [e.g., the increase P32 –P31 in FIG. 3 when the target hydraulic gradient is large] which is a raising amount when a judgment result by the judging portion is negative [e.g., paragraph [0119], when the target hydraulic gradient is relatively large [that is, the brake pedal is being stepped on more and more], the amount of raising (P32-P31) is relatively large, while when the target hydraulic gradient is relatively small [that is, the depression of the brake pedal is being reduced; paragraph [0136]], the raising amount (P32-P31) is relatively small; see also FIG. 5[4] and paragraphs [0114], [0116], [0136], etc.], as a raising amount, when the judgement result by the judging portion is positive [e.g., a smaller amount of raising (P32-P31) occurs between times T1b and T2b, and between times T3b and T4b (where the raising amount is in fact negative), when the depression of the brake pedal is (being) reduced than when it is being stepped on more and more; e.g., paragraphs [0114], [0116], [0119], [0136], etc.; e.g., FIGS. 2(b), 3, etc.], upon an execution of the raising processing [e.g., as shown in FIG. 2(b)];
It may be alleged that Okano (JP, ‘971) does not expressly teach that the judging portion judges whether the required braking force is dropping in cooperative control, although Okano (JP, ‘971) expressly teaches that the target hydraulic gradient is dependent on the pedal depression, and that the driver releases/reduces depression of the brake pedal, thus causing the raising amount and/or raising gradient to be reduced.
However, in the context/field of a similar brake control apparatus, Okano et al. (‘854) teaches e.g., at Step S52 in FIG. 12 that when the target deceleration is decreasing e.g., while/due to a brake operation is being canceled, the target pressure raised amount is decreased (at S54), in order to minimize the influence of the raising of the target pressure on the braking feel in the vehicle.
It would have been obvious at the time the application was filed to implement or modify the Okano (JP, ‘971) braking control device so that it would have been utilized when the target deceleration was decreasing, as taught by Okano et al. (‘854), and so that when the target deceleration was obviously decreasing, the target hydraulic pressure would have become small(er) as taught in Okano (JP, ‘971), resulting in i) a smaller amount of raising (P32-P31) between times T1b and T2b as taught by Okano (JP, ‘971), and ii) a decrease in the target pressure raised amount, as taught by both Okano et al. (‘854) and Okano (JP, ‘971; between times T3b and T4b), so that the influence of the raising of the target pressure on the braking feel in the vehicle would have been minimized, as taught by Okano et al. (‘854), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Okano (JP, ‘971) braking control device would have rendered obvious:
per claim 1, a judging portion [e.g., in the brake ECU 70 of Okano et al. (‘854); and in the brake ECU 70 of Okano (JP, ‘971) for detecting when the brake pedal depression is reduced/released] which judges whether or not the required braking force or a deceleration is dropping in the cooperative control [e.g., as at S52 in FIG. 12 of Okano et al. (‘854); and as described above in Okano (JP, ‘971)]; and
a raising amount setting portion which sets a second predetermined pressure [e.g., at S54 in Okano et al. (‘854); and between times T1b and T2b and between times T3b and T4b in Okano (JP, ‘971), when the target hydraulic gradient is small (obviously including negative gradients, when the brake pedal depression is being reduced/released)] which is smaller than a first predetermined pressure which is a raising amount when a judgment result by the judging portion is negative [e.g., when the target hydraulic gradient is large in Okano et al. (JP, ‘971); and when the target deceleration is not decreasing in Okano (‘854)], as a raising amount, when the judgement result by the judging portion is positive [e.g., when the target deceleration is decreasing in Okano et al. (‘854); and/or when the target hydraulic gradient is small (obviously including negative gradients, when the brake pedal depression is being reduced/released) in Okano (JP, ‘971)], upon an execution of the raising processing;
per claim 2, depending from claim 1, wherein,
the raising amount setting portion, upon setting the raising amount, sets the second predetermined pressure such that the smaller a vehicle speed, the smaller a value of the second predetermined pressure is set [e.g., as shown in FIG. 2(b) (bottom trace) of Okano (JP, ‘971), where the raising amount decreases with decreases in vehicle speed (top trace) e.g., between times T3b and T4b];
per claim 3, depending from claim 1, wherein,
the raising amount setting portion, upon setting the raising amount, sets the second predetermined pressure such that the smaller the required braking force, the smaller a value of the second predetermined pressure is set [e.g., at paragraph [0125] in Okano et al. (‘854), “as the rate of change in the target deceleration is larger[5], the target pressure raised amount may be decreased by a larger amount”; and in Okano (JP, ‘971), when the target hydraulic gradient is large, the reduction is small, and vice-versa; e.g., paragraph [0119], [0130], [0135], [0136], etc. in Okano (JP, ‘971)];
per claim 4, depending from claim 1, wherein,
the raising amount setting portion, upon setting the raising amount, sets the second predetermined pressure such that the higher a dropping ratio of the required braking force, the smaller a value of the second predetermined pressure is set [e.g., at paragraph [0125] in Okano et al. (‘854), “as the rate of change in the target deceleration is larger, the target pressure raised amount may be decreased by a larger amount”; and in Okano (JP, ‘971), when the target hydraulic gradient is large, the reduction is small, and vice-versa; e.g., paragraph [0119], [0130], [0135], [0136], etc. in Okano (JP, ‘971)];
per claim 5, depending from claim 1, wherein,
the raising amount setting portion, upon setting the raising amount, sets the second predetermined pressure such that the larger an inclination of the deceleration, the smaller a value of the second predetermined pressure is set [e.g., at paragraph [0125] in Okano et al. (‘854), “as the rate of change in the target deceleration is larger, the target pressure raised amount may be decreased by a larger amount”; and in Okano (JP, ‘971), when the target hydraulic gradient is large, the reduction is small, and vice-versa; e.g., paragraph [0119], [0130], [0135], [0136], etc. in Okano (JP, ‘971)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Okano et al. (2015/0352960) is the U.S. equivalent to Patent Literature 1 cited in the specification.
Ashizawa et al. (2004/0122579) is the U.S. equivalent Patent Document 2 cited in Okano (JP, ‘971).
Okano (Japan, 2010-167972) is similar to Okano (JP, ‘971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1 See (for example only) e.g., Function Media, L.L.C. v. Google Inc., 708 F.3d 1310, 1319 (Fed. Cir. 2013) (“‘Section 112, paragraph 6, is intended to prevent. . .pure functional claiming’” that “‘would allow the patentee to claim all possible means of achieving a function’”) (quoting Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1385 (Fed. Cir. 2009)).
        2 Corresponds to e.g., JP 2009-154600 A.
        3 The examiner provides below/on the next page Google translations for the legends of FIG. 2(b) as filed in Okano (JP, ‘971):
        
    PNG
    media_image1.png
    1066
    921
    media_image1.png
    Greyscale

        4 The examiner provides below/on the next page Google translations for the legends of FIG. 5 as filed in Okano (JP, ‘971):
        
    PNG
    media_image2.png
    509
    727
    media_image2.png
    Greyscale

        
        5 Obviously meaning as the change rate of the decrease in target deceleration increases, meaning the decrease in target deceleration becomes large (e.g., because the brake pedal is released).